
	
		II
		112th CONGRESS
		2d Session
		S. 3361
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To end the unconstitutional delegation of legislative
		  power which was exclusively vested in the Senate and House of Representatives
		  by article I, section 1 of the Constitution of the United States, and to direct
		  the Comptroller General of the United States to issue a report to Congress
		  detailing the extent of the problem of unconstitutional delegation to the end
		  that such delegations can be phased out, thereby restoring the constitutional
		  principle of separation of powers set forth in the first sections of the
		  Constitution of the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Write the Laws
			 Act.
		2.Constitutional
			 authority statement
			(a)In
			 generalThis Act is enacted pursuant to the powers conferred by
			 the Constitution of the United States upon Congress by—
				(1)article I,
			 section 1, which vests in Congress all legislative powers granted under the
			 Constitution; and
				(2)article I,
			 section 8, clause 18, which vests in Congress the power to make all laws that
			 shall be necessary and proper for executing the legislative power granted to
			 Congress in the Constitution.
				(b)Other
			 authorityThis Act is also enacted to bring the enforcement of
			 Federal law into compliance with the guarantee under the Fifth Amendment to the
			 Constitution of the United States that no person be deprived of life, liberty,
			 or property without due process of law.
			3.FindingsCongress finds the following:
			(1)Article I,
			 section 1 of the Constitution of the United States vests the legislative powers
			 enumerated therein in Congress, consisting of a Senate and a House of
			 Representatives, subject only to the veto power of the President as provided in
			 article I, section 7, clause 2.
			(2)Article II,
			 section 1 of the Constitution of the United States vests the executive power of
			 the United States in a President.
			(3)Article III,
			 section 1 of the Constitution of the United States vests the judicial power of
			 the United States in one supreme Court, and in such inferior courts as
			 the Congress may from time to time ordain and establish, subject only
			 to the jurisdictional limitations set forth in article III, section 2.
			(4)As the Supreme
			 Court of the United States has stated, In the main, [the Constitution of
			 the United States] has blocked out with singular precision, and in bold lines,
			 in its three primary Articles, the allotment of power to the executive, the
			 legislative, and judicial departments of the government [and] the powers
			 confided by the Constitution to one of these departments cannot be exercised by
			 another.. Kilbourn v. Thompson, 103 U.S. 168, 191 (1881).
			(5)It is …
			 essential to the successful working of this system, that the persons entrusted
			 with power in any one of these branches shall not be permitted to encroach upon
			 the powers confided to others, but that each shall by the law of its creation
			 be limited to the exercise of the powers … of its own department and no
			 other.. Id.
			(6)The
			 increase in the number of States, in their population and wealth, and in the
			 amount of power … [has] present[ed] powerful and growing temptations to those
			 to whom that exercise is intrusted, to overstep the just boundaries of their
			 own department, and enter upon the domain of one of the others, or to assume
			 powers not intrusted to either of them.. Kilbourn v. Thompson, 103 U.S.
			 168, 191–192 (1881).
			(7)Succumbing to
			 these powerful and growing temptations, and beginning in the
			 late nineteenth century with the Interstate Commerce Commission and continuing
			 to the present time, Congress has unconstitutionally created numerous
			 administrative agencies with blended powers, namely—
				(A)the exercise of
			 legislative power vested by the Constitution of the United States in
			 Congress;
				(B)the exercise of
			 executive power vested by the Constitution of the United States in the
			 President; and
				(C)the exercise of
			 judicial power vested by the Constitution of the United States in the Supreme
			 Court and lower Federal courts.
				(8)By delegating
			 legislative, executive, and judicial power to the various administrative
			 agencies, Congress has departed from the separation of powers structure of the
			 Constitution of the United States, and ignored the warning of the framers of
			 that instrument that The accumulation of all powers, legislative,
			 executive, and judiciary, in the same hands, whether of one, a few, or many,
			 and whether hereditary, self-appointed, or elective, may justly be pronounced
			 the very definition of tyranny.. James Madison, The Federalist No.
			 47.
			(9)Further, by
			 delegating legislative, executive, and judicial powers to various
			 administrative agencies, Congress has unconstitutionally established a Star
			 Chamber-like system of rules promulgated, executed, and adjudicated by
			 administrative agencies that are functionally a part of the executive branch of
			 the Federal Government in violation of the due process guarantee of the Fifth
			 Amendment to the Constitution of the United States.
			(10)By the very
			 nature of legislative power, and by the express terms of article I, section 1
			 of the Constitution of the United States, Congress may not delegate any
			 legislative power to any other branch of the Federal Government or other
			 entity, including any administrative agency. As Chief Justice John Marshall
			 stated: It will not be contended that congress can delegate to the
			 courts, or to any other tribunals, powers which are strictly and exclusively
			 legislative.. Wayman v. Southard, 10 Wheat. (23 U.S.) 1, 42
			 (1825).
			(11)As Chief Justice
			 Melville Fuller explained, a criminal offense created or
			 clarified by an agency in the executive branch is not valid unless the offense
			 is fully and completely defined by the act of Congress. In re
			 Kollock, 165 U.S. 526, 533 (1897).
			(12)By vesting
			 legislative power in the Congress, the Constitution requires the Senate and the
			 House of Representatives to enact statutes containing general rules to be
			 executed by the President, as provided in article II, section 1 of the
			 Constitution of the United States, and to be adjudicated in a case or
			 controversy by such inferior courts as Congress may from time to time
			 establish, or in the Supreme Court, as provided in article III, sections 1 and
			 2.
			(13)By abdicating
			 its constitutional legislative responsibility to write the laws whereby the
			 people are governed, and having unconstitutionally delegated that power to
			 unelected bureaucrats, Congress has undermined the constitutional protections
			 of—
				(A)the checks and
			 balances of a bicameral legislative body; and
				(B)of a presidential
			 veto.
				(14)As a direct
			 consequence of Congress having abdicated its responsibility to properly
			 exercise the legislative power vested by the Constitution of the United States,
			 Congress has—
				(A)imposed onerous
			 and unreasonable burdens upon the American people; and
				(B)violated the
			 constitutional principle of the separation of the legislative, executive, and
			 judicial processes and functions.
				4.Restoring the
			 separation of powers
			(a)In
			 generalTitle 1 of the United
			 States Code is amended by inserting after chapter 2 the following:
				
					2ASeparation of
				powers
						
							Sec. 
							151. Nondelegation of legislative power.
							152. Enforcement clause.
							153. Applicability.
						
						151.Nondelegation
				of legislative power
							(a)DefinitionIn
				this section, the term delegation of legislative powers—
								(1)includes—
									(A)the creation or
				clarification of any criminal or civil offense; and
									(B)the creation or
				clarification of any non-criminal regulation, prohibition or limitation
				applicable to the public, or some subset thereof, that is not fully and
				completely defined in an Act of Congress, except that the Executive Branch of
				government may be delegated authority to make factual findings that will
				determine the date upon which such an Act is implemented, suspended, or
				revived; and
									(2)does not include
				the issuance of any presidential proclamation, or the issuance of any rule or
				regulation governing the internal operation of any agency, or conditions made
				upon grants or contracts issued by any agency.
								(b)ProhibitionAn
				Act of Congress may not contain any delegation of legislative powers, whether
				to—
								(1)any component
				within the legislative branch of the Federal Government;
								(2)the President or
				any other member of the executive branch of the Federal Government;
								(3)the judicial
				branch of the Federal Government;
								(4)any
				agency;
								(5)any quasi-public
				agency;
								(6)any State or
				instrumentality thereof; or
								(7)any other
				organization or individual.
								(c)Executive
				actionsNo new presidential directive, adjudicative decision,
				rule, or regulation, or change to an existing presidential directive,
				adjudicative decision, rule, or regulation governing, limiting, imposing a
				penalty on, or otherwise regulating any activity of any individual or entity,
				other than an officer or employee of the Federal Government, may be promulgated
				or put into effect, unless the directive, decision, rule or regulation is
				authorized by an Act of Congress that complies with subsection (b).
							(d)ReportNot
				later than 6 months after the date of enactment of this chapter, the
				Comptroller General of the United States shall submit to Congress a report
				identifying all statutes enacted before the date that is 90 days after the date
				of enactment of this chapter which contain any delegation of legislative powers
				prohibited under this section.
							152.Enforcement
				clause
							(a)In
				generalAn Act of Congress, presidential directive, adjudicative
				decision, rule, or regulation that does not comply with section 151 shall have
				no force or effect and no legal, equitable, regulatory, civil, or criminal
				action may be brought under such an Act of Congress, presidential directive,
				adjudicative decision, rule, or regulation.
							(b)Cause of
				actionAny person aggrieved by any action of any officer or
				employee in the executive branch of the Federal Government under any Act of
				Congress that does not comply with section 151 may bring a cause of action
				under sections 2201 and 2202 of title 28 against the United States to seek
				appropriate relief, including an injunction against enforcement of any Act of
				Congress, presidential directive, adjudicative decision, rule, or regulation
				that does not comply with section 151.
							(c)Standard of
				reviewIn any action brought under subsection (b), the standard
				of review shall be de novo.
							153.Effective
				dateThis chapter shall apply
				to any Act of Congress, presidential directive, adjudicative decision, rule, or
				regulation, change to an existing presidential directive, adjudicative
				decision, rule, or regulation, enacted or promulgated on or after the date that
				is 90 days after the date of enactment of this
				chapter.
						.
			(b)Technical and
			 conforming amendmentThe table of chapters for title 1, United
			 States Code, is amended by inserting after the item relating to chapter 2 the
			 following:
				
					
						2A.
				  Separation of
				  powers151
					
					.
			5.Severability
			 clauseIf any provision of
			 this Act or an amendment made by this Act, or the application of a provision or
			 amendment to any person or circumstance, is held to be invalid for any reason
			 in any court of competent jurisdiction, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any other person or circumstance, shall not be affected.
		
